PER CURIAM.
Debra and Ricardo Ellis appeal their judgments and sentences entered upon remand. We affirm the sentences without discussion but reverse the judgments and remand for correction.
In Ellis v. State, 714 So.2d 1160 (Fla. 2d DCA 1998), this court reversed the judgments as to counts 8, 9 and 10 and directed the trial court to reduce the convictions on those counts to child abuse, a permissive lesser included offense of aggravated child abuse. The trial court was also directed to resentenee the Ellises accordingly. Although the trial court properly resen-tenced the Ellises, the judgments entered fail to reflect the reduced convictions. Therefore, we once again reverse the judgments as to counts 8, 9 and 10 and remand for the trial court to enter judgments for child abuse under section 827.04(1), Florida Statutes (1995).
Affirmed in part, reversed in part and remanded with directions.
CAMPBELL, A.C.J., and FULMER and DAVIS, JJ., Concur.